DETAILED ACTION
Claim Amendments
The claims dated 7/25/22 are entered. Claim 1 is amended. Claims 5-6 and 8-10 are cancelled. Claims 1-4 and 7 are pending and addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites variations of inlet and outlet combinations which include (a) 1+ inlet and 1+ outlet, (b) 2+ inlets and 1+ outlet, or (c) 1+ inlet and 2+ outlets. The final line includes the phrase “between the inlets and/or the outlets”. This phrase is not inclusive of any of the options above in which either the inlet or outlet may be singular. It is not clear how to read this final limitation and whether or not it contradicts the previous statements and further limits the claim to only situations in which there are both multiple inlets and outlets. Grammatical corrections are required.
Also in claim 1, the metes and bounds of the final recitation that the valve “switches the flow of the coolant between the inlets and/or the outlets” are not known. Had the phrase merely recited that the flow between the inlets and the outlets, i.e. the flow between the two is switched, the claim could be interpretable. However, the inclusion of “or” renders the claim uninterpretable. What would it mean to switch the flow between the inlets? There is no flow between inlets. The only possible flow is from one or more inlets to one or more outlets. Correction is required.
Claims 2-4 and 7 are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2015/0122467) in view of Eijima (US 2020/0072561).
Regarding claim 1, Shi teaches a heat exchanger comprising: flow channels for a coolant (Fig. 8; areas 4-5), the flow channels further comprising turbulence elements (see Fig. 9) having a different flow resistance depending on a direction of the flow of the coolant (see Fig. 9; coolant flow left-right will have a different resistance than coolant flow at 45 degrees from an upper corner to an opposite lower corner), wherein the flow of the coolant can be passed through the heat exchanger in different directions (7 and 8 can be any configuration of the 4 openings illustrated in Fig. 8; see Para. [0075]); at least one inlet and at least one outlet (7 and 8, respectively).
Regarding claim 6, Shi does not mention a valve.
Eijima teaches that it is old and well-known to provide heat exchangers (1) with a valve (Para. [0120]) in order to allow for reversing the use of the heat exchanger in systems such as heat pumps, i.e. switching flow of the cooling between the inlet and outlet.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Shi with a valve, as taught by Eijima, in order to allow for reversal of the direction of fluid flow in the device.

Shi further teaches that: the turbulence elements are “drop” shaped in a top view (see Figs. 9 and 10), per claim 2.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Eijima and Somhorst (US 2017/0198983).
Regarding claims 3-4, Shi teaches all the claimed limitations except for turbulence elements shaped as offset undulatory fins.
Somhorst teaches that offset undulatory fins (Fig. 1) are a known configuration for turbulence elements.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Shi with the turbulence elements taught by Somhorst in order to reduce the material costs and the manufacturing costs of the turbulence element while using old and well-known designs.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Eijima and Harrington (US 2019/0110375).
Shi does not disclose a reversible pump.
Harrington teaches that it is old and well-known to use reversible pumps in cooling systems (Para. [0011]).
It would have been obvious to one of ordinary skill to utilize the device of Shi with a reversible pump in order to assist in filling, draining, purging operations of the coolant lines.

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.
Applicant does not present arguments under the definitions of 37 CFR 1.111(b) but merely assertions that the prior art does not teach the new limitations. Please see the above.
As regards the characterizations of viscosity, there is no mention of viscosity in the claims so this point is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/               Primary Examiner, Art Unit 3763